580 F.2d 369
UNITED STATES of America, Plaintiff-Appellee,v.The STATE OF CALIFORNIA, State WATER RESOURCES CONTROLBOARD, et al., Defendants-Appellants.
No. 75-3554.
United States Court of Appeals,Ninth Circuit.
Aug. 16, 1978.

Appeal from the United States District Court of California; Thomas J. MacBride, Chief Judge.
Roderick Walston, Atty.  (argued), San Francisco, Cal., for defendants-appellants.
Carl Strass, Atty.  (argued), Dept. of Justice, Washington, D. C., for plaintiff-appellee.
Before DUNIWAY, CARTER and WALLACE, Circuit Judges.

ORDER

1
Pursuant to the mandate of the Supreme Court of the United States (California et al. v. United States, --- U.S. ----, 98 S.Ct. 2985, 56 L.Ed.2d --- (1978)), the judgment appealed from is reversed and the case is remanded to the district court for further proceedings, in conformity with the opinion of the Supreme Court.